Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered November 15, 2002, convicting him of murder in the first degree and arson in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the evidence is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Spells, 277 AD2d 476, 479 [2000]). The People’s evidence established that the defendant fatally stabbed Erica Alvarez inside her Brooklyn apartment, and then fatally stabbed her two young children. After the stabbings, the defendant started a fire in the bedroom where the bodies lay. Much of this evidence came via the testimony of a jailhouse informant. Contrary to the defendant’s contentions, the informant’s crimi*627nal record and history of drug use did not render his testimony incredible as a matter of law (see People v Pagan, 291 AD2d 509, 510 [2002]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]; People v Bonner, 5 AD3d 500 [2004]).
The defendant’s remaining contentions are without merit. Ritter, J.P., S. Miller, Goldstein and Mastro, JJ., concur.